Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings filed 8/14/2019 are accepted.
Withdrawn Rejections and Response to Arguments
	All rejections of newly canceled claims are withdrawn in view of Applicant’s cancelation of the claims.  All rejections of claims 4-7 are canceled.
	The rejection of claims 1-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over KR1020160056843 is withdrawn in view of Applicant’s amendments to the claims.  This reference does not reasonably teach the particular ratio and combination of surfactant components claimed and demonstrated against the comparative examples in Tables 1 and 2 of the specification as filed.  Subsequently the rejection of claims 6 and 7 under 35 U.S.C. 103 further in view of Jackwerth is withdrawn.
	Applicant’s arguments filed 10/18/2021 have been fully considered and are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not provide sufficient motivation for picking and choosing the particular surfactant mixture components claimed in the particular ratio claimed and demonstrated in the examples in the specification as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3 and 8-11 (renumbered 1-7) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617